—In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from stated portions of an order of the Supreme Court, Kings County (Jackson, J.), dated January 25, 1994, which, inter alia, denied its motion to dismiss the action on the ground that the notice of claim was legally insufficient.
Ordered that the order is affirmed insofar as appealed from, with costs.
General Municipal Law § 50-e (2) sets forth the criteria for the contents of a notice of claim. In pertinent part, the statute requires that the claimant state the nature of the claim and the time, place, and manner in which it arose. The purpose of providing this information in a timely manner is to allow the defendant to conduct a proper investigation and assess the merits of the claim while the information is still readily available (see, O’Brien v City of Syracuse, 54 NY2d 353, 359; Altmayer v City of New York, 149 AD2d 638, 639; Caselli v City of New York, 105 AD2d 251).
The notice of claim served in this case sufficiently complied with the statutory requirements. Therefore, the defendant’s motion to dismiss was properly denied (see, DeLeonibus v Scognamillo, 183 AD2d 697). Bracken, J. P., Balletta, Pizzuto and Hart, JJ., concur.